           Case 2:20-cv-03941-FLA-RAO Document 66-1 Filed 04/30/21 Page 1 of 6 Page ID #:2947



                      1 David B. Simpson, Bar No. 106326
                        david@simpsonemploymentlaw.com
                      2 Jamin Xu, Bar No. 320991
                        jxu@fordharrison.com
                      3 FORD & HARRISON LLP
                        350 South Grand Avenue, Suite 2300
                      4 Los Angeles, California 90071
                        T: (213) 237-2400
                      5 F: (213) 237-2401
                      6 Attorneys for Defendants KELLY
                        MITCHELL GROUP, INC. and XANDR
                      7 INC.
                      8 Tamara I. Devitt, Bar No. 209683
                        tamara.devitt@haynesboone.com
                      9 Matthew E. Costello, Bar No. 295062
                        matthew.costello@haynesboone.com
                     10 HAYNES & BOONE, LLP
                        600 Anton Boulevard, Suite 700
                     11 Costa Mesa, California 92626
                        T: (949) 202-3000
                     12 F: (949) 202-3001
                     13 Attorneys for Defendant, XANDR INC.
                     14                             UNITED STATES DISTRICT COURT
                     15                            CENTRAL DISTRICT OF CALIFORNIA
                     16
                     17   ANDREI STETSYK, an individual,         Case No. 2:20-cv-03941-FLA (RAOx)
                     18                       Plaintiff,         [Assigned to the Hon. Fernando L.
                     19                                          Aenlle-Rocha, Courtroom 10A]
                          v.
                     20                                          DEFENDANTS’ MEMORANDUM OF
                          KELLY MITCHELL GROUP, INC.,            POINTS AND AUTHORITIES IN
                     21   a corporation; XANDR, INC., a          SUPPORT OF APPLICATION FOR
                          corporation; and Does 1 through 50,    COSTS UNDER FED. R. CIV. P.
                     22   inclusive,                             54(D), AND L.R. 54-3.1 AND L.R. 54-
                                                                 3.5
                     23                       Defendants.

                     24                                          Action Filed:   March 30, 2020

                     25
                     26   ///
                     27   ///
                     28
F ORD & H ARRISON                                                          DEFENDANTS’ MEMORANDUM OF POINTS
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11951122.1                 i              AND AUTHORITIES IN SUPPORT OF
    LOS A NG EL ES                                                                      APPLICATION FOR COSTS
           Case 2:20-cv-03941-FLA-RAO Document 66-1 Filed 04/30/21 Page 2 of 6 Page ID #:2948



                      1           Pursuant to Fed. R. Civ. P. 54(d), and L.R. 54-3.1 and L.R. 54-3.5, Defendants
                      2   KELLY MITCHELL GROUP, INC. and XANDR INC. (collectively, “Defendants”)
                      3   hereby submit this memorandum of points and authorities in support of their
                      4   Application to Tax Costs (CV-59) associated with the depositions and filing fees in
                      5   the amount of $16,083.58 incurred by Defendants in this action.
                      6   I.      INTRODUCTION
                      7           Defendants’ Application to Tax Costs for their deposition and filing fees in the
                      8   amount of $16,083.58 should be granted in its entirety. Defendants were granted
                      9   summary judgment on April 16, 2021 and are therefore the prevailing parties in this
                     10   action. [Dkt. 65] Furthermore, Defendants initially filed their Motion for Summary
                     11   Judgment back on December 7, 2020 and relied on evidence produced by Defendants
                     12   indicating that they had begun discussing the termination of Plaintiff’s job
                     13   assignment with Defendant Xandr as early February 26, 2019. [Dkt. 34] Nonetheless,
                     14   Plaintiff continued to litigate this matter in the following months. Notably, Plaintiff
                     15   noticed the depositions of 8 corporate witnesses even though these depositions
                     16   ultimately did not change the fact that Defendants already decided to proceed with
                     17   Plaintiff’s termination before Plaintiff provided his only notice to Defendants of his
                     18   alleged disability on around March 15, 2019. Because Plaintiff’s litigation of this
                     19   matter is frivolous, unreasonable, and groundless at both the outset, and certainly by
                     20   December 7, 2020, Defendants are entitled to the full recovery of their requested
                     21   costs in the amount of $16,083.58.
                     22   II.     ARGUMENTS
                     23           A.      Defendants are Entitled to Recover Deposition and Filing Costs as
                     24                   the Prevailing Party
                     25           “Unless a federal statute, these rules, or a court order provides otherwise, costs
                     26   – other than attorney fees – should be allowed to the prevailing party.” Fed. R. Civ.
                     27   P. 54(d)(1). This rule “codifies a venerable presumption that prevailing parties are
                     28   entitled to costs.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 377 (2013). In
F ORD & H ARRISON                                                                 DEFENDANTS’ MEMORANDUM OF POINTS
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11951122.1                     -1-               AND AUTHORITIES IN SUPPORT OF
    LOS A NG EL ES                                                                             APPLICATION FOR COSTS
           Case 2:20-cv-03941-FLA-RAO Document 66-1 Filed 04/30/21 Page 3 of 6 Page ID #:2949



                      1   discrimination cases under the California Fair Employment and Housing Act
                      2   (“FEHA”), “a prevailing defendant shall not be awarded fees and costs unless the
                      3   court finds the action was frivolous, unreasonable, or groundless when brought, or
                      4   the plaintiff continued to litigate after it clearly became so.” Cal. Gov. Code § 12965
                      5   (b). Significantly, an award of costs may be based on a finding that the plaintiff’s
                      6   claim(s) were “frivolous, unreasonable, or groundless, or that the plaintiff continued
                      7   to litigate after it clearly became so.” Christiansburg Garment Co. v. EEOC, 434
                      8   U.S. 412, 422 (1978) (Emphasis added). Importantly, this standard does not require
                      9   a showing that that claims were brought in subjective bad faith. Christiansburg, 434
                     10   U.S. at 421.
                     11           Here, Defendants are the prevailing party, because they were granted summary
                     12   judgment as to each of Plaintiff’s claims for disability discrimination, failure to
                     13   engage in the interactive process, failure to provide reasonable accommodations,
                     14   retaliation in violation of the FEHA, failure to prevent discrimination and retaliation,
                     15   and wrongful termination against Defendants. [Dkt. 65] As the prevailing party,
                     16   Defendants are entitled to recover costs incurred in this action.
                     17           Specifically, Plaintiff’s continued litigation of this matter was frivolous,
                     18   unreasonable and groundless, because each of Plaintiff’s causes of action relied
                     19   solely on a vague doctor’s note that failed to adequately provide notice of his alleged
                     20   disabilities prior to Defendants’ decision to terminate his job assignment. Plaintiff
                     21   insisted on taking 8 corporate witness depositions in January 2021 even after
                     22   Defendants provided documents and other written discovery conclusively showing
                     23   that Defendants’ decision to terminate Plaintiff’s job assignment was made in
                     24   February 2019, or even earlier, before he submitted his March doctor’s note. In fact,
                     25   Defendants initially filed their Motion for Summary Judgment on December 7, 2020
                     26   on these very grounds. [Dkt. 34] Plaintiff’s own Opposition to Defendants’ Motion
                     27   for Summary Judgment even conceded that the termination decision was made by at
                     28   least “March 14 or 15, 2019” [Dkt. 55, p.17:3 and p.20:12], and his Separate
F ORD & H ARRISON                                                               DEFENDANTS’ MEMORANDUM OF POINTS
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11951122.1                     2               AND AUTHORITIES IN SUPPORT OF
    LOS A NG EL ES                                                                           APPLICATION FOR COSTS
           Case 2:20-cv-03941-FLA-RAO Document 66-1 Filed 04/30/21 Page 4 of 6 Page ID #:2950



                      1   Statement admits both that the “termination decision was documented” by “March
                      2   14 or 15, 2019.” [Dkt. 55-1, p.25:20-22] and that UF No.28 is “Undisputed,” that a
                      3   “March 15, 2019 email. . .documented that [a] decision to terminate Plaintiff” had
                      4   already been made. [Id., p.30:8-14]. Nonetheless, Plaintiff insisted on taking these
                      5   depositions, necessitating the costs that Defendants now seek to recover under L.R.
                      6   54-3.5 in addition to requiring supplemental briefing on Defendants’ Motion for
                      7   Summary Judgment.
                      8           In fact, by the time of these depositions in January 2021, Defendants produced
                      9   numerous email correspondences between the corporate witnesses, establishing that
                     10   a conversation discussing the termination of Plaintiff’s job assignment, commenced
                     11   well before March 14-15 2019. Ultimately, Plaintiff’s contentions on immaterial
                     12   facts such as the precise date on which Defendants’ decision to terminate Plaintiff
                     13   was made (even though the parties agreed that it occurred before Plaintiff’s
                     14   submission of his March doctor’s note) had no bearing on whether Defendants were
                     15   entitled to summary judgment. [Dkt. 65, at 13] Therefore, his continued deposition
                     16   of Defendants’ corporate witnesses and requested supplemental briefing were all
                     17   frivolous, unreasonable, and groundless.
                     18           For these reasons, Defendants are entitled to recover costs associated with the
                     19   numerous depositions taken in this matter. Furthermore, while this determination
                     20   must be made on a case-by-case basis, courts often look to several factors to
                     21   determine whether a claim is frivolous: “(1) whether the plaintiff established a prima
                     22   facie case; (2) whether the defendant offered to settle; and (3) whether the trial court
                     23   dismissed the case prior to trial or held a full-blown trial on the merits.” Lial v. County
                     24   of Stanislaus, 2011 U.S. Dist. LEXIS 4435, *3 (E.D. Cal. 2011) (citing Sullivan v.
                     25   School Bd. of Pinellas County, 773 F.2d 1182, 1189 (11th Cir. 1985)). Here, these
                     26   factors each bolster Defendant’s entitlement to award of the requested costs.
                     27           Here, like in Lial, each of the relevant factors supports a finding of frivolity.
                     28   First, Plaintiff did not establish their prima facie case, because Plaintiff was unable
F ORD & H ARRISON                                                                 DEFENDANTS’ MEMORANDUM OF POINTS
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11951122.1                      3                AND AUTHORITIES IN SUPPORT OF
    LOS A NG EL ES                                                                             APPLICATION FOR COSTS
           Case 2:20-cv-03941-FLA-RAO Document 66-1 Filed 04/30/21 Page 5 of 6 Page ID #:2951



                      1   to provide any evidence that his physical condition was a substantial motivating
                      2   factor in his termination of job assignment, based on the fact that his job assignment
                      3   was terminated before Defendants even received notice of his alleged disability.
                      4           Further, like in Lial, Court granted summary judgment in Defendants favor.
                      5   (ECF No. 65.) “Cases where findings of ‘frivolity’ have been sustained typically have
                      6   been decided in the defendant’s favor on a motion for summary judgment” where the
                      7   plaintiff “did not introduce any evidence to support their claims.” Sullivan v. Sch. Bd.
                      8   of Pinellas Cty., 773 F.2d 1182, 1189 (11th Cir. 1985) (collecting cases); Lial v. Cty.
                      9   Of Stanislaus, No. CV F 09-1039 LJO JLT, 2011 WL 92012, at *3 (E.D. Cal. Jan.
                     10   11, 2011) (quoting Sullivan).
                     11           At bottom, Plaintiff’s claims were frivolous, based on an unreasonable reading
                     12   of the evidence, and were entirely without foundation. The Court should award
                     13   Defendants their costs incurred as a result of Plaintiff’s insistence on litigating this
                     14   matter even after it became even clearer that their claims were frivolous if it was not
                     15   so at the outset.
                     16           B.      Defendant’s Costs Are Reasonable
                     17           28 U.S.C. § 1920 (“Section 1920”) enumerates the types of “costs” that are
                     18   recoverable under Rule 54(d).” See Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S.
                     19   560, 565, 132 S. Ct. 1997, 2001, 182 L. Ed. 2d 903 (2012). Those costs include:
                     20         1) Fees of the clerk and marshal;
                                2) Fees for printed or electronically recorded transcripts necessarily obtained
                     21            for use in the case;
                     22   28 U.S.C. § 1920; These categories are also explicitly provided for in Central District
                     23   L.R. 54-3; see also Harris v. Marhoefer, 24 F.3d 16, 19-20 (9th Cir. 1994)
                     24   (explaining “expenses related to discovery” are recoverable); Davis v. City & County
                     25   of San Francisco, 976 F.2d 1536, 1556 (9th Cir. 1992) (allowing reimbursement of
                     26   “out-of-pocket” expenses such as “travel, courier and copying costs.”), vacated in
                     27   other part by 984 F.2d 345, 345 (9th Cir. 1993); Trs. of Constr. Indus. & Laborers’
                     28
F ORD & H ARRISON                                                               DEFENDANTS’ MEMORANDUM OF POINTS
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11951122.1                     4               AND AUTHORITIES IN SUPPORT OF
    LOS A NG EL ES                                                                           APPLICATION FOR COSTS
           Case 2:20-cv-03941-FLA-RAO Document 66-1 Filed 04/30/21 Page 6 of 6 Page ID #:2952



                      1   Health & Welfare Tr. v. Redland Ins. Co., 460 F.3d 1253, 1258-1259 (9th Cir. 2006)
                      2   (“reasonable charges for computerized research may be recovered.”).
                      3           For these reasons, Defendants’ conservative request for costs in this matter for
                      4   only filing fees and costs for deposition in this action were accurately billed and
                      5   incurred in this action. Defendants should be reimbursed for the full amount of their
                      6   requested costs. A true and correct of receipts/invoices for these costs have been
                      7   attached to the accompanying declaration of Jamin Xu.
                      8   III. CONCLUSION
                                  For the foregoing reasons, Defendants request the Court award $16,083.58 in
                      9
                          costs to Defendants against Plaintiff.
                     10
                     11
                     12   Dated: April 30, 2021
                                                                     FORD & HARRISON LLP
                     13
                     14                                              By: /s/ Jamin Xu
                     15                                                 David Simpson
                                                                        Jamin Xu
                     16                                                 Attorneys for Defendants
                                                                        KELLY MITCHELL GROUP, INC.
                     17                                                 and XANDR INC.
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
F ORD & H ARRISON                                                               DEFENDANTS’ MEMORANDUM OF POINTS
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11951122.1                      5              AND AUTHORITIES IN SUPPORT OF
    LOS A NG EL ES                                                                           APPLICATION FOR COSTS
